El Juez PresideNte Señob Del Toro,
emitió la opinión del tribunal.
Herman L. Cochran, como Síndico de Suers, de L. Villa-mil & Co., S. en C., y sus socios gestores José León Núñez .y Celso Suárez, en quiebra, entabló demanda contra Mercedes Fernández viuda de Suárez, en cobro de dinero.
Alegó dos causas de acción. Basó la primera en que la demandada ha sido socia comanditaria de Suers, de L. Vi-llamil & Co.- S. en C. con derecho a participar en los bene-ficios y pérdidas, habiéndole la sociedad enviado dinero en anticipo de beneficios, constituyendo dichas transacciones una cuenta corriente que se liquidó entre las partes en septiembre 13, 1925, con un balance a favor de la sociedad de $721.28.
*706Desde la fecha de la liquidación hasta abril 23, 1932, la sociedad “remitió a la demandada” — que tiene su domici-lio en Madrid, España — “o pagó obligaciones de la deman-dada por la suma de $74,132.65 representando dicha suma cantidades remitidas mensualmente a la demandada a Es-paña por dicha mercantil durante el período indicado por concepto de rentas cobradas de propiedades de la deman-dada en Puerto Rico y fondos remitidos por adelantado y en anticipo de la participación de dicha demandada en los beneficios actuales obtenidos por la Sociedad antes mencio-nada así como también gastos incurridos por la Sociedad desde el 13 de septiembre de 1925 al 23 de abril de 1932 para sostener y conservar las propiedades que la demandada poseía en la Isla de Puerto Rico, cuyos pagos constituían •entradas al débito en la cuenta corriente entre dicha mercan-til y la demandada en los libros-de dicha entidad comercial.”
■ Durante el mismo período la sociedad acreditó a la de-mandada en la indicada cuenta corriente $46,286.15 que re-presentan los beneficios realmente obtenidos por la deman-dada en la sociedad y las rentas y otros ingresos de pro-piedades de la demandada recolectados por la sociedad.
La cuenta corriente arrojaba en abril 23, 1932 un balance a favor de la sociedad en quiebra de $28,569.78, cuyo balance forma parte de las propiedades del Síndico, está ven-cido y no ha sido satisfecho en todo ni en parte.
La segunda causa de acción se basa en los mismos hechos aducidos para sostener la primera, alegándose además que en abril 23, 1932, la demandada adeudaba a Suers, de L. Villa.mil $28,569.78, según liquidación de la cuenta corriente que existía entre ambas partes que fué enviada a y acep-tada por la demandada que se comprometió a pagar el balance resultante en contra suya, balance que hoy forma parte de los bienes del Síndico nombrado por¡ la Corte Federal en el caso de quiebra de Suers, de L. Villanal & Co., S. en C., y sus socios José León y Celso Suárez, y que no ha sido pagado en todo ni en parte.
*707El mismo día en que se archivó la demanda se solicitó el aseguramiento de la sentencia que pudiera dictarse a vir-tud de la misma, recayendo la siguiente orden de, la corte:
"Vista la moción que antecede y los autos en este caso, la Corte ordena el embargo de los bienes inmuebles y derechos reales que se enumeran y describen en la moción de aseguramiento de sentencia bajo las letras A, B, C, B y E de la demandada Mercedes Fernández, Vda. de Suárez, en cantidad suficiente para responder de la suma de $28,569.78 de principal, sus intereses legales desde el 23 de abril de 1932 hasta su completo pago, más las costas y gastos que este pleito irrogue al demandante.
"En virtud de las fuertes hipotecas que gravan las propiedades de la demandada antes mencionada, la Corte ordena además, el embargo de las rentas que producen dichas propiedades y que en la actualidad pertenecen y son pagadas a la demandada, o a sus agen-tes en Puerto Rico.
"ORDENÁNDOSE además a la demandada, Mercedes Fernández Vda. de Suárez, o a sus agentes o representantes legales se absten-gan de vender, hipotecar o enajenar en forma alguna las propiedades y derechos reales que la demandada posee en la Isla de Puerto Rico y descintos en la moción de aseguramiento de sentencia,
"No constando la reclamación en documento auténtico la Corte ORDENA la prestación por parte del demandante de una fianza de $5,000.00 para responder a la demandada de los daños y perjuicios que se le puedan irrogar por consecuencia del embargo trabado so-bre sus bienes.
"El Secretario espedirá el mandamiento procedente al Márshal de esta Corte para la debida ejecución de la orden.”
Expedido el mandamiento, fué diligenciado en forma por el márshal.
La parte demandada presentó dos mociones solicitando la eliminación de ciertos particulares de la demanda y la mayor especificación de otros en la primera y la nulidad del embargo en la segunda. La corte declaró sin lugar ambas mociones, sin perjuicio de que la dicha parte demandada pu-diera pedir un pliego de particulares.
Opuso entonces la demandada excepciones previas a la demanda que fueron desestimadas por la corte el l9 de *708marzo de 1933, con permiso para contestar dentro de diez días.
En ese estado el pleito, el 14 de marzo de 1933 compare-ció el demandante y pidió a la corte que nombrara un sín-dico que se hiciera cargo de la administración de las pro-piedades embargadas. La corte accedió.
El 28 de marzo de 1933 no habiendo la demandada ar-chivado su contestación, acusó el demandante su rebeldía que fué anotada el propio día por el Secretario y el 25 de abril siguiente pidió a este funcionario que registrara sentencia declarando con lugar la demanda en cuanto a su segunda causa de acción, y la sentencia fué en efecto registrada el 27 del propio abril y notificada a la parte perdidosa el 4 de mayo siguiente.
El 2 de junio de 1933 la demandada interpuso el pre-sente recurso de apelación contra las resoluciones de enero 24, 1.933, enero 25, 1.933, marzo 1, 1933, y contra la senten-cia de abril 27, 1933, señalando en su alegato cinco errores cometidos a su juicio por la corte, al desestimar su moción eliminatoria, al negarse a anular el embargo, al declarar sin lugar sus excepciones previas y al decretar el nombramiento del síndico y por el Secretario, al registrar la sentencia final en favor del demandante.
A nuestro juicio la corte no cometió el primer error que se le atribuye. Las eliminaciones solicitadas no eran perti-nentes en su mayor parte, y la resolución de la corte ne-gando las que quizá procedían no vicia de tal modo el pro-cedimiento que deba por ese solo motivo revocarse la sen-tencia apelada.
En cuanto a la mayor especificación, creemos que fué su-ficiente la reserva a la demandada de su derecho a pedir un pliego de particulares, atendidas las circunstancias con-currentes y la naturaleza del pleito.
Tampoco fué cometido el tercero de los errores señalados.
La demanda aduce hechos suficientes para determinar *709mía (-ansa ele acción. La obligación de pagar la demandada al demandante la cantidad que le reclama, surge clara de los hechos alegados si se admite como es necesario admitir la certeza de los mismos a los efectos de la excepción previa alegada.
T en cnanto a la indebida acumulación de acciones, no existe. Lo que hizo el demandante fué establecer su reclamación bajo dos formas distintas, a saber: bajo la de una cuenta corriente que lo obligaba a probarla por entero en (‘.aso de una negativa, y bajo la de esa misma cuenta corriente liquidada, rendida y aceptada que lo obligaba en 1al caso a probar solamente la aceptación.
Eli demandante apelado explica en su alegato su actua-ción así:
“Era posible que por cualquier motivo no pudiésemos probar la causa de acción sobre la cuenta corriente liquidada y aceptada pol-la demandada y entonces no podríamos entablar otra acción sobre lina (menta corriente. Bajo estas circunstancias hemos sido pruden-tes y liemos seguido a los tratadistas en la materia.”
 El segundo señalamiento de error abarca dos ex-tremos. Se sostiene por el primero que el embargo decretado para asegurar la sentencia es nulo porque la córte no tuvo poder para decidir cuáles eran los bienes que el márshal debía embargar a tal efecto, siendo a juicio de la apelante el procedimiento a seguir el fijado por la antigua Ley de Enjuiciamiento Civil Española que ordenaba embargar antes que inmuebles y derechos reales, el efectivo en caja, las joyas y los muebles y semovientes del deudor.
Creemos que no está bien fundada la contención. La ley especial sobre la materia se limita a disponer en su artículo 2, letra (&) que si la obligación reclamada fuera de pagar una suma de dinero, el aseguramiento consistirá en el embargo de bienes bastantes del deudor para responder de las sumas reclamadas. Luego el artículo 9 prescribe cómo se efectuarán el embargo y la prohibición de enajenar decre-tados. Código de Enjuiciamiento Civil, Ed. 1933, ps: 96 y *71098. Y esta corte en el caso de López v. Martínez Hnos., 45 D.P.R. 530, ratificando anteriores decisiones, resolvió que:
“Decretado nn embargo por la corte para asegurar la efectivi-dad de la sentencia que pueda dictarse en el pleito, la orden para que el embargo se practique por medio de anotación en el registro emana de la corte y puede cumplirse por mandamiento expedido por el secretario directamente al registrador o al marshal correspondiente como en los casos ordinarios para que actúe.”
No se trata de la ejecución de una sentencia, sino de una medida de aseguramiento, y parece lo natural que el orden a seguir sea distinto, debiendo comenzarse por los inmuebles. De tal suerte queda garantizado el derecho del demandante con la menor perturbación posible a los intereses del deman-dado. Si el embargo le fuere gravoso, puede el deudor obte-ner que se levante pagando, consignando o afianzando las sumas reclamadas. Artículo 15 de la ley.
Sobre el segundo extremo que es en verdad el que ha levantado dudas en nuestra mente, se limita a decir la parte apelante en su alegato:
“En cuanto al embargo de rentas o intereses futuros y de futu-ros cánones de arrendamiento, esta demandada alegó: que dicho embargo es ilegal y nulo, porque de acuerdo con la legislación vigente en Puerto Rico, no se pueden embargar rentas futuras ni futuros cánones de arrendamiento.”
No es ése el modo de plantear seriamente una cuestión de tanta trascendencia que no sabemos que haya sido de-cidida de modo terminante en esta jurisdicción, ni en otra alguna.
Es la parte apelada la que en su alegato estudia la cues-tión suscitada con alguna amplitud. Invoca la letra (h) del citado artículo 2 de la ley que expresa que “en lo no pre-visto en las reglas precedentes, el tribunal discrecional y equitativamente adoptará las medidas procedentes para ase-gurar la efectividad de la sentencia,” y dice que ajustó su solicitud a la regla establecida por esta corte en el caso de Manrique v. Aguayo, 35 D.P.R. 393 especificando en ella las *711circunstancias que lo llevaban a pedir el embargo de las ren-tas además del de los inmuebles, circunstancias que en efecto fueron las que sirvieron de base a la corte para decretar dicho embargo, como así resulta de su propia orden, a saber:
“En virtud de las fuertes bipoteeas que gravan las propiedades de la demandada antes mencionadas, la Corte ordena además el embargo de las rentas que producen dichas propiedades y que en la actualidad pertenecen y son pagadas a la demandada o a sus agen-tes en Puerto Pico.”
En tales condiciones no intervendremos con la resolución de la corte, dejando la cuestión abierta para ser resuelta en el futuro si fuera presentada en propia forma.
El cuarto error se refiere al nombramiento del síndico. Se señala, pero no se discute en el aleg*ato de la apelante.
Resta sólo examinar el quinto y último de los errores señalados. Por él se sostiene que el Secretario actuó, sin jurisdicción al registrar la sentencia por no estar este caso comprendido dentro del número primero del artículo 194 del .Código de Enjuiciamiento Civil.
Dos motivos abarca el error, primero, que éste no es un pleito que nazca de un contrato sobre pago de dinero o para obtener perjuicios solamente; segundo, que aquí la deman-dada fué emplazada por edictos. )
El registro de la sentencia en rebeldía se hizo sobre la base única de la segunda causa de acción, o sea la que se funda en la cuenta corriente liquidada y rendida por el de-mandante y aceptada por la demandada. Siendo ello así, se trata claramente de un pleito que nace de un contrato sobre pago de dinero, comprendido, por tanto, dentro del número primero del artículo 194 del Código de Enjuicia-miento Civil. No nos encontramos aquí frente a un caso de una cuenta ilíquida, sino liquidada y aceptada, repetimos. Rivera v. Corte, 44 D.P.R. 817, 820.
Es cierto que la demandada fué citada por edictos y que el artículo 194 del Código de Enjuiciamiento Civil en *712su No. 3 prescribe que en tal caso si no se contesta, la sen-tencia en rebeldía debe dictarse por la corte mediante prueba, pero también lo es que la dicha demandada compareció en el pleito e hizo las gestiones que conocemos, quedando así sometida a la jurisdicción de la Corte de igual modo que si hubiera sido citada personalmente. Franceschi et al. v. Sepúlveda, 27 D.P.R. 118, Aparicio Hnos. v. H. C. Christianson & Co., 23 D.P.R. 493, Hernaiz, Targa & Co. v. Vivas, 20 D.P.R. 106.

Tampoco fué el error cometido, debiendo en tal virtud de-clararse el recurso interpuesto sin hogar y confirmarse las re-soluciones y la sentencia apeladas.